STATE OF MINNESOTA
                                                                          fiLII!Q
                                                                             January 5, 2016

                                  IN SUPREME COURT                            OmcE.OF
                                                                          APPB.LAJECCUITS.
                                         Al5-1390


In rePetition for Disciplinary Action against
Duane A. Kennedy, a Minnesota Attorney,
Registration No. 0055128.


                                         ORDER

      The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Duane A. Kennedy committed professional

misconduct warranting public discipline-namely, practicing law while on a disciplinary

suspension; holding himself out as authorized to practice law in Minnesota while he was

suspended; and failing to clearly state that he was suspended in the written notices he

provided to clients, counsel, and courts about his suspension. See Minn. R. Prof. Conduct

3.4(c), 5.5(a), 5.5(b), and 8.4(d); see also In re Kennedy, 864 N.W.2d 342, 351 (Minn.

20 15) (imposing a 30-day suspension and other discipline).

      The parties filed a stipulation for discipline. In it, respondent waives his rights under

Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws the answer he

previously filed, unconditionally admits the allegations in the petition, and with the

Director recommends that the appropriate discipline is a public reprimand and the

extension of his current disciplinary probation.        Respondent acknowledged in the

stipulation that, "based upon these admissions, this Court may impose any of the sanctions

set forth in Rule 15(a)(l )-(9), RLPR, including making any disposition it deems


                                              1
appropriate" and that the Director had not made "any representations as to the sanctions

the Court will impose."

        This court suspended respondent for a minimum of 30 days, effective June 25, 2015,

for committing professional misconduct. See Kennedy, 864 N.W.2d at 351. Respondent

has admitted to practicing law during this period of disciplinary suspension. To impose a

public reprimand for respondent's unauthorized practice of law would make the original

30-day disciplinary suspension imposed by this court largely meaningless. See In re

Jaeger, 834 N.W.2d 705,708 (Minn. 2013) (explaining that the court has applied "harsher

discipline" when a lawyer practices law while on a disciplinary suspension, as compared

to when a lawyer practices law while suspended for noncompliance with registration fees

or CLE requirements).

        As a result, we reject the parties' recommended discipline. We conclude that an

appropriate disposition is a suspension for a minimum of 30 days and a 2-year extension

of respondent's current disciplinary probation.

        Based upon all the files, records, and proceedings herein,

        IT IS HEREBY ORDERED THAT:

        1.     Respondent Duane A. Kennedy is suspended from the practice of law for a

minimum of30 days, effective 14 days from the date ofthis order;

        2.    Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals);

        3.    Respondent shall pay $900 in costs and disbursements pursuant to Rule 24,

RLPR;


                                              2
       4.     Respondent shall be eligible for reinstatement to the practice of law

following the expiration of the suspension period provided that, not less than 15 days before

the end of the suspension period, respondent files with the Clerk of Appellate Courts and

serves upon the Director an affidavit establishing that he is current in continuing legal

education requirements, has complied with Rules 24 and 26, RLPR, and has complied with

any other conditions for reinstatement imposed by the court;

       5.     Upon reinstatement to the practice of law, respondent's current disciplinary

probation shall be extended for an additional 2 years until July 25, 2019, subject to the

following conditions:

       (a)     Respondent shall cooperate fully with the Director's Office in its
       efforts to monitor compliance with probation. Respondent shall promptly
       respond to the Director's correspondence by the due date. Respondent shall
       provide the Director with a current mailing address and shall immediately
       notify the Director of any change of address. Respondent shall cooperate
       with the Director's investigation of any allegations of unprofessional conduct
       that may come to the Director's attention. Upon the Director's request.
       respondent shall provide authorization for release of information and
       documentation to verify compliance with the terms of this probation;

       (b)  Respondent shall abide by the Minnesota Rules of Professional
       Conduct;

       (c)     Respondent shall be supervised by a licensed Minnesota attorney,
       appointed by the Director, to monitor compliance with the terms of
       probation. Respondent's current probation supervisor may continue to
       supervise respondent if the supervisor is willing to do so. If not, within 2
       weeks from the date of this order, respondent shall provide the Director with
       the names of four attorneys who have agreed to be nominated as respondent's
       supervisor. If, after diligent effort, respondent is unable to locate a supervisor
       acceptable to the Director, the Director shall seek to appoint a supervisor.
       Until a supervisor has signed a consent to supervise, respondent shall on the
       first day of each month provide the Director with an inventory of client files
       as described in paragraph (d) below. Respondent shall make active client
       files available to the Director upon request; and


                                               3
      (d)    Respondent shall cooperate fully with the supervisor's efforts to
      monitor compliance with probation. Respondent shall contact the supervisor
      and schedule a minimum of one in-person meeting per calendar quarter.
      Respondent shall submit to the supervisor an inventory of all active client
      files by the first day of each month during the probation. With respect to
      each active file, the inventory shall disclose the client name, type of
      representation, date opened, most recent activity, next anticipated action, and
      anticipated closing date. Respondent's supervisor shall file written reports
      with the Director at least quarterly, or at such more frequent intervals as the
      Director may reasonably request; and

      6.     With respect to this suspension, the requirement of Rule 18( e)(3), RLPR, that

respondent provide proof of successful completion of the professional responsibility

portion of the state bar examination within I year of the date of this order is waived.

Respondent, however, still must comply with Rule 18(e)(3), RLPR, with respect to the

court's prior suspension order by filing with the Clerk of Appellate Courts and serving

upon the Director proof of successful completion of the professional responsibility portion

of the state bar examination by June 10,2016. See Kennedy, 864 N.W.2d at 351. Failure

to timely file the required documentation shall result in automatic re-suspension, as

provided in Rule 18(e)(3 ), RLPR.

      Dated: January 5, 2016                     BY THE COURT:




                                                 David R. Stras
                                                 Associate Justice




                                            4